DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 13, 17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6, 13, 17, and 20 recite the limitation "the modification-after-migration (MAM) bit".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wiggers et al. (US 2020/0042340) in view of Habusha et al. (US 10768965).

With respect to claim 1, Wiggers discloses: determining a migration type for a live migration to be performed from a source server to a target server; performing the live migration from the source server to the target server ([0027], [0028]); and 
performing a back-migration based on the migration type ([0028]).  
Wiggers does not specifically disclose: based on the migration type, maintaining pages to be migrated; tracking modifications in a hypervisor page table; 
However, Habusha discloses: based on the migration type, maintaining pages to be migrated; tracking modifications in a hypervisor page table (col. 3, lines 1-29)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Habusha to reduce the number of redundant copying operations performed to the target host device as part of a pre copy operation for live migration of virtual machines (col. 2, lines 57-60, Habusha).
.

Claims 2, 3, 9, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wiggers et al. (US 2020/0042340) in view of Habusha et al. (US 10768965) further in view of Bacher et al. (US 2015/0135175).

With respect to claims 2, Habusha discloses : tracking modifications during the live migration in a hypervisor table (col. 3, lines 1-29).
Wiggers and Habush does not specifically disclose: tracking at the target server.  
However, Bacher discloses: tracking at the target server ([0025]).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Bacher to accomplish satisfactory coordination between the source and target instances of the virtual machines and using little memory to complete migration of swapped pages ([0004], [0018], Bacher).

With respect to claim 3, Wiggers discloses a live migration ([0027]). Bacher discloses: tracking modifications occurring after the migration is completed in a second hypervisor table of the target server ([0025]).  
With respect to claims 9 and 10, they recite similar limitations as claims 2 and 3 and are therefore rejected under the same citations and rationale.
.

Claims 4, 5, 11, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wiggers et al. (US 2020/0042340) in view of Habusha et al. (US 10768965) further in view of Jayasena et al. (US 2019/0163644).

With respect to claim 4, Wiggers and Habusha do not specifically disclose: determining whether the migration type is a permanent migration or a temporary migration.  
However, Jayasena discloses: determining whether the migration type is a permanent migration or a temporary migration ([0017]).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Jayasena to increase performance by page duplication or migration without requiring application source changes because the application visible virtual addresses remain unchanged while the physical location changes ([0008], Jayasena).

With respect to claim 5, Jayasena discloses: responsive to determining the migration type is a permanent migration, freeing page memory of the source server associated with the permanent migration ([0017], lines 20-23).  



With respect to claim 18, it recites similar limitations as claim 4 and is therefore rejected under the same citations and rationale.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wiggers et al. (US 2020/0042340) in view of Habusha et al. (US 10768965) further in view of Bacher et al. (US 2015/0135175) further in view of Jayasena et al. (US 2019/0163644).
Wiggers, Habusha, and Bacher do not specifically disclose: responsive to determining the migration type is a permanent migration, free page memory of the source server associated with the permanent migration.
However, Jayasena discloses: responsive to determining the migration type is a permanent migration, free page memory of the source server associated with the permanent migration ([0017], lines 20-23).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Jayasena to increase performance by page duplication or migration without requiring application source changes because the application visible virtual addresses remain unchanged while the physical location changes ([0008], Jayasena)

Allowable Subject Matter
Claims 6, 7, 13, 14, 17, and 20 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and curing any antecedent basis issues indicated in this Office Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WISSAM RASHID whose telephone number is (571)270-3758. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/WISSAM RASHID/           Primary Examiner, Art Unit 2195